DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, 6, 8-11, 23, 24, 29, 30, 33-35 and 37-40 are pending, claims 4, 7, 12-22, 25-28, 31, 32 and 36 having been cancelled.  Applicant's response filed April 5, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5-11, 23, 24, 29, 30, 33-35 and 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indicated in the previous Office Action is withdrawn based on Applicant’s amendments to the claims and cancellation of claim 7.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-11, 23, 24, 29, 30, 33-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to recite “at least in part based on first determining a critical cooling time Tc that represents a threshold cooling time under which an implosion of a bubble is triggered, and then setting the second predetermined period of time to be a value less than Tc wherein 
Claims 2-3, 5, 6, 8-11, 23, 24, 29, 30, 33-35 and 37-40 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 8-11, 29, 30, 35, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu.
As to claim 1, Korbler discloses a method for controlling damages in cleaning a semiconductor wafer comprising features of pattered structures (see Korbler Abstract, paragraphs [0002], [0046] and [0106]-[0110]), the method comprising: delivering a cleaning liquid over a surface of the semiconductor wafer during a cleaning process (see Korbler paragraph [0106]); and imparting sonic energy to the cleaning liquid from a sonic transducer during the cleaning process, wherein power is alternately 
Regarding the recitation “at least in part based on first determining a critical cooling time Tc that represents a threshold cooling time under which an implosion of a bubble is triggered, and then setting the second predetermined period of time to be a value less than Tc wherein said value is determined by a percentage of damaged features as a result of imparting the sonic energy, the percentage of damaged features being lower than a predetermined threshold,” Korbler discloses embodiments wherein the power level can be decrease to not only prevent, but also to reduce bubble implosion (see Korbler Fig. 11B and paragraph [0109] where higher power levels are at the beginning and lower power levels by the end).  Furthermore, Hayamizu discloses that it is known in the art to have consecutive changes in the sonic energy characteristics to decrease the number of defects (see Hayamizu Figs. 13 and 17, paragraphs [0086]-[0088]).  It would have been obvious to one of ordinary skill in the art at the time of filing to reduce the power levels and/or frequency of the sonic energy applied consecutive to a higher power level and/or frequency as disclosed by Korbler and Hayamizu in order to reduce damage to the substrate (see Korbler paragraph [0109] and Hayamizu paragraphs [0086]-[0088]).  The determination of the amount of time needed to meet a predetermined threshold of damage percent determination is considered as determining the optimum or workable ranges by routine experimentation since Korbler and Hayamizu discloses that the purpose of said variation of the sonic transducer is to reduce damage to the substrate from the sonic treatment (see Korbler paragraphs [0106]-[0110], specifically paragraph 
As to claim 2, the combination of Korbler and Hayamizu discloses that the bubble sizes in the cleaning liquid increases due to sonic energy during the first predetermined period of time and decreases during the second predetermined period of time (see Korbler paragraphs [0106]-[0110]).
As to claim 3, the combination of Korbler and Hayamizu discloses that the method can include rotating the wafer during the cleaning process (see Korbler paragraph [0106]).
As to claim 5, the combination of Korbler and Hayamizu discloses that the delivering can include spreading the cleaning liquid through a nozzle (see Korbler paragraphs [0050] and [0106]).
As to claim 6, the combination of Korbler and Hayamizu discloses that the imparting can include transducing sonic energy to a flowing clean liquid (see Korbler paragraph [0106]).
As to claim 8, the combination of Korbler and Hayamizu discloses that the cleaning liquid can be a chemical solution or DI water (see Korbler paragraph [0044]).
As to claim 9, the combination of Korbler and Hayamizu discloses repeating the alternation between the first and second periods of time for a predetermined number of times (see, e.g., Korbler paragraph [0108] where to extent Korbler does not disclose predetermined number, selection of number of times is considered as determining the optimum or workable ranges by routine experimentation).
As to claim 10, the combination of Korbler and Hayamizu discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107] and [0109], Hayamizu paragraphs [0086]-[0088]).  Empirically determining the predetermined number of times of alternation by inspecting damages to the semiconductor wafer is within the skill of one of 
As to claim 11, the combination of Korbler and Hayamizu discloses that the second power level can be zero (see Korbler Fig. 11A, paragraph [0108]; Hayamizu paragraph [0060]).
As to claims 29 and 30, Korbler discloses that the on time and off time allows for the bubbles to be created in the liquid and to relax to allow the bubbles to shrink and go back into the solution as well as preventing implosions of the formed bubbles so as to prevent damage to the wafer (see Korbler paragraphs [0107]-[0108]).  Empirically determining the predetermined first predetermined period of time including choosing different values for the first predetermined time period in different cleaning processes while keeping the second predetermined period of time unchanged and significantly longer than the first predetermined period of time, as well as keeping the first and second frequencies and the first and second power levels unchanged wafer is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation such as by optimizing a variable by keeping other variables constant (see MPEP 2144.05).
As to claim 35, Korbler discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  Empirically determining the first frequency and first power level to avoid bubble implosion by inspecting the wafer for damages to patterned structures thereon is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
As to claim 39, Korbler discloses that the alternation is performed in order to reduce or prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  
As to claim 40, Korbler discloses that the alternation is performed in order to prevent damage to the substrate (see Korbler paragraph [0107]) and that the power and frequency can be adjusted as desired to control bubble size and bubble cavitation (see Korbler paragraph [0110]).  Optimizing the cleaning effect to prevent damage to the substrate is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu as applied to claim 1 above, and further in view of JPH10-235303A to Nakajima et al. (see machine translation).
Korbler and Hayamizu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 23, the combination of Korbler and Hayamizu does not explicitly disclose detecting sonic output from a sonic generator coupled to the sonic transducer.  Nakajima discloses a similar ultrasonic cleaning method wherein the sonic output of the sonic generators is detected in order to control the cleaning process and prevent damage while obtaining sufficient cleaning effect (see Nakajima machine translation paragraph [0032]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include detecting the sonic output as disclosed by Nakajima in order to .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu and JPH10-235303A to Nakajima et al. (see machine translation) as applied to claim 23 above, and further in view of JP 2009-186187A to Sato et al. (see Abstract).
Korbler, Hayamizu and Nakajima are relied upon as discussed above with respect to the rejection of claim 23.
As to claim 24, the combination of Korbler, Hayamizu and Nakajima does not explicitly disclose that the detecting includes attenuating voltage of an input signal.  Sato discloses that it is known in the art that detecting sound pressure can include attenuating voltage of an input signal (see Sato Abstract).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the detection method of Korbler, Hayamizu and Nakajima with the method of Sato and the results would have been predictable (detection of sound pressure of a transducer).

Claim 33, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2002/0157685 to Hayamizu as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0083462 to Plavidal or U.S. Patent App. Pub. No. 2009/0071511 to Kurokawa et al.
Korbler and Hayamizu are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 33 and 34, the combination of Korbler and Hayamizu does not explicitly disclose that the second predetermined period of time is empirically determined to allow temperature of bubbles in the cleaning liquid to be cooled down to a predetermined temperature.  Temperature is a known results effective variable in bubble cavitation (see Plavidal paragraph [0085] and/or Kurokawa paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to empirically determine the second predetermined period of time to allow temperature of the bubbles in the cleaning liquid to be cooled down to a predetermined temperature since said determination is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).  Furthermore, finding the optimum temperature to be substantially close to room temperature is within the skill of one of ordinary skill in the art (see MPEP 2145(II)(A)).
As to claims 37 and 38, Korbler discloses that the second frequency and the second power has been determined as being zero (read as empirically determined to allow the cleaning liquid to be cooled down to a predetermined temperature where the predetermined temperature can be substantially close to a room temperature.  Furthermore, temperature is a known results effective variable in bubble cavitation (see Plavidal paragraph [0085] and/or Kurokawa paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to empirically determine the second frequency and power to allow temperature of the bubbles in the cleaning liquid to be cooled down to a predetermined temperature since said determination is within the skill of one of ordinary skill in the art because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).  Furthermore, finding the optimum temperature to be substantially close to room temperature is within the skill of one of ordinary skill in the art (see MPEP 2145(II)(A)).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed above, Korbler discloses embodiments wherein the power level can be decrease to not only prevent, but also to reduce bubble implosion (see Korbler Fig. 11B and paragraph [0109] where higher power levels are at the beginning and lower power levels by the end).  Furthermore, Hayamizu discloses that it is known in the art to have consecutive changes in the sonic energy characteristics to decrease the number of defects (see Hayamizu Figs. 13 and 17, paragraphs [0086]-[0088]).  It would have been obvious to one of ordinary skill in the art at the time of filing to reduce the power levels and/or frequency of the sonic energy applied consecutive to a higher power level and/or frequency as disclosed by Korbler and Hayamizu in order to reduce damage to the substrate (see Korbler paragraph [0109] and Hayamizu paragraphs [0086]-[0088]).  The determination of the amount of time needed to meet a predetermined threshold of damage percent determination is considered as determining the optimum or workable ranges by routine experimentation since Korbler and Hayamizu discloses that the purpose of said variation of the sonic transducer is to reduce damage to the substrate from the sonic treatment (see Korbler paragraphs [0106]-[0110], specifically paragraph [0109] disclosing having higher power levels to allow for faster bubble creation but lower power levels to maintain bubble size and reducing bubble implosion; and Hayamizu paragraphs [0086]-[0088] disclosing varying output at predetermined time intervals in order to decrease the number of defects).
Regarding Applicant’s arguments that Korbler appears to teach trying to avoid any damage whatsoever, so it would never contemplate setting the second predetermined period of time to be a value less than the critical cool time, as discussed above, Korbler discloses embodiments wherein the power level can be decrease to not only prevent, but also to reduce bubble implosion (see Korbler Fig. 

Request for Information Under 37 CFR 1.105
Applicant’s responses to the requests for information in the previous Office Action are acknowledged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714